PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
von Vistauxx, David
Application No. 16/842,746
Filed: 7 Apr 2020
For: TRANSENCRYPTING METHOD AND APPARATUS FOR REMOVING INFORMATION FROM DATA TRANSMITTED OVER NETWORKS AND STORED IN DATA STORAGE FACILITIES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed January 27, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed April 16, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 17, 2020.  A Notice of Abandonment was mailed December 16, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the
reply in the form of the surcharge fee of $80.00, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Patent Application Processing for pre-examination
processing in accordance with this decision.
 
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET